DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a First Action Non-Final on the merits. Claims 1-30 were originally presented and in the preliminary amendment filed on January 13, 2020 claims 3-9, 14-15, 18-24, 26, and 29-30 were amended and claims 10, 12-13, 25, and 27-28 were cancelled. No new matter was added. Accordingly, claims 1-9, 11, 14-24, 26, and 29-30, as filed in the preliminary amendment, are currently pending and subject to the following Non-Final Action on the merits. 
Information Disclosure Statements
The information disclosure statement (IDS), submitted on January 13, 2020, is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the references in the attached IDS have been considered by the examiner. See MPEP § 609.05(b).
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11, 14-24, 26, and 29-30 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without 

35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1-9, 11, and 14-15 are directed to a method, i.e., a process. Claims 16-24, 26, and 29-30 are directed to a system, i.e., a machine. Accordingly, claims 1-9, 11, 14-24, 26, and 29-30 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 

Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 16, the claim, under its broadest reasonable interpretation, recites an abstract idea of “managing parking queries.” (PG Pub Specification, ¶ [0002]). Wherein, the processes to perform the abstract idea are methods 
…managing parking queries;
receiving a…parking query associated with a querying user, the query indicating a parking location and a parking date; 
clustering from user-generated event data for a plurality of non-querying users a subset of relevant user-generated event entries corresponding to the parking location and the parking date; and 
determining a set of parking occupancy parameters for the…parking query based on one or more event attributes of the relevant user-generated event entries of the subset.
For example, “managing parking queries” by “[m]aking parking occupancy information available ahead of time” and providing an “indicat[ion] where and when parking spaces are unoccupied, recommend[ing] an area to look for unoccupied parking spaces, determin[ing] a pricing for unoccupied parking spaces” are at least related to “fundamental economic practices” and ”commercial interactions” in the parking industry. (PG Pub Specification, ¶¶ [0004] and [0018]). Moreover, the claimed limitations recite transactional/commercial relationships between parking managers and drivers, e.g., a parking manager “generating an invitation to the user to reserve an unoccupied parking space.” (PG Pub Specification, ¶ [0018]). Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a method of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a 
Moreover, aside from the general technological environment (addressed below), the limitations in (c) and (d) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). Accordingly, claim 16, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A – Prong II, see below.
Regarding independent claim 1, the claim share analogous limitations to those previously analyzed in Step 2A—Prong I above for claim 16. Accordingly, claim 1 recites an abstract idea for the same reasons as presented in Step 2A—Prong I for claim 16 and has been evaluated in Step 2A—Prong II below. 

Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
Regarding independent claim 16, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a memory for storing a plurality of instructions,” (ii) “a processor coupled to the memory, the processor configured,” and (iii) “an electronic parking query,” are all recited at a high level of generality such that they do not transform the exception into a patent eligible application. For example, the specification recites (i) as including volatile and non-volatile memory. (PG Pub Specification, ¶ [0019]). The specification further recites (ii) as such without further disclosure. The specification further recites (iii) as a parking query indicating a parking location and parking date that is generated and received by an electronic device. (PG Pub Specification, ¶¶ [0026-31]).
Consequently, although the additional elements (i) thru (iii) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers, to carry out the generic computer functions, e.g., receiving, storing, comparing, analyzing and displaying data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality. Such that, when viewed as a whole/ordered combination, additional elements, i.e., (i) thru (iii), amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). There is no indication that the 
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h). 
Accordingly, taken as whole and a combination thereof, claim 16 is not integrated into a practical application. Consequently, claim 16 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 1, as stated in Step 2A—Prong I the claim shares analogous limitations to those in recited in claim 16. Moreover, the claim does not recite any additional elements other than those previously analyzed in Step 2A—Prong II for claim 16. Accordingly, claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below. 

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 

Regarding independent claim 16, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (iii), to perform the italicized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, independent claim 16 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 1, as stated in Step 2A—Prong II the claim does not disclose any additional elements other than those analyzed in claim 16. Accordingly, for the same reasons a provided in Step 2B for claim 16, independent claim 1 is ineligible subject matter under 35 U.S.C. § 101. 

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding dependent claims 2-9, 11, 14-15, 17-24, 26, and 29-30, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.” 
do recite additional element(s) comprising (iv) “electronic scheduling entries.” Wherein, the additional element, under its broadest reasonable interpretation in light of the specification, is recited at a high-level of generality such that when viewed as a whole and ordered combination it does not integrate the judicial exception into a practical application. For example, the specification discloses (iv) “can be entries made in electronic scheduling systems (ex: Google Calendar, Outlook Calendar, etc.) of each of the non-querying users.” (PG Pub Specification, ¶ [0045]).   
Although the additional element contains instructions to perform the abstract idea, it merely serves to provide a general technological environment, e.g., computing devices, to carry out the generic computer function, i.e., transceiving and displaying data and determining operations to be performed. Accordingly, for the same reasons in the Step 2A—Prong II analysis of independent claim 16, the limitations of the dependent claims 4 and 19, when viewed as a whole/ordered combination, fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (i.e., “apply it” and “field of use”). 
Moreover, although dependent claims 2-3, 5-9, 11, 14-15, 17-18, 20-24, 26, and 29-30 further refine the abstract idea of their respective base claim(s), the claims do not recite
Claims 2 and 17 share analogous limitations and claim 17 recites generating a parking reservation invitation based on the set of parking occupancy parameters.
Claims 3 and 18 share analogous limitations and claim 18 recites receiving parking infrastructure data corresponding to the parking location and the parking date; and wherein the set of parking occupancy parameters are determined based on the received parking infrastructure data.
Claims 5 and 20 share analogous limitations and claim 20 recites wherein the user-generated event data for the plurality of non-querying users comprises social media events published on social media; and  6wherein social media events having an event location and an event date corresponding to the parking location and the parking date of the electronic parking query are clustered within the subset of relevant user-generated event entries.
Claims 6 and 21 share analogous limitations and claim 21 recites wherein the user-generated event data for the plurality of non-querying users comprises social media posts published on social media; and…extracting from the social media posts, parking-related data corresponding to the parking location and the parking date of the electronic parking query, the parking-related data being clustered within the subset of relevant user-generated event entries.
Claims 7 and 22 share analogous limitations and claim 22 recites receiving one or more organized event entries for organized events having an event location and an event date corresponding to the parking location and the parking date of the electronic parking query; and augmenting the parking occupancy parameters based on one or more event attributes of the received organized event entries.
Claims 8 and 23 share analogous limitations and claim 23 recites receiving one or more historical parking-related data corresponding to the parking location and the parking date of the electronic parking query; and augmenting the parking occupancy parameters based on the received historical parking-related data.
Claims 9 and 24 share analogous limitations and claim 24 recites receiving at least one non-parking/non-event data from an external source; and  7augmenting the parking occupancy parameters based on the received non-parking/non-event data.
Claims 11 and 26 share analogous limitations and claim 26 recites wherein the parking date is a future parking date relative to the electronic parking query.
Claims 14 and 29 share analogous limitations and claim 29 recites wherein the querying user is a user seeking an unoccupied parking space; wherein the parking location indicates a location where the user is seeking the unoccupied parking space; and wherein the parking date indicates a time and day for which the user is seeking the unoccupied parking space.
Claims 15 and 30 share analogous limitations and claim 30 recites wherein the querying user is a parking facility operator; wherein the parking location indicates a location corresponding to a parking facility for which the user is seeking to assess demand for parking; and wherein the parking date indicates a time and day for which the user is seeking to assess the demand for parking.
Accordingly, claims 2-9, 11, 14-15, 17-24, 26, and 29-30, when viewed as a whole and ordered combination, further refine the abstract idea as disclosed in their respective base claims by virtue of dependence without reciting any additional element(s). Therefore, the claims do not change the analysis already presented above in regards to their respective base claims. Consequently, dependent claims 2-9, 11, 14-15, 17-24, 26, and 29-30 are directed to an abstract idea and have been evaluated in Step 2B, see below.

Dependent Claims Step 2B:
Regarding dependent claims 2-9, 11, 14-15, 17-24, 26, and 29-30, the dependent claims do not include additional element(s) that is/are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A above, the additional element, i.e., (iv), of claims 4 and 19 is recited at a high-level of generality such See MPEP 2106.05(f)); and (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Moreover, as disclosed in Step 2A analysis for the dependent claims, claims 2-3, 5-9, 11, 14-15, 17-18, 20-24, 26, and 29-30 further recite and refine the abstract idea without reciting additional element(s) other than those previously analyzed in their respective base claim(s). Therefore, for the same reasons in the Step 2B analysis of their respective base claims, these dependent claims, when viewed as a whole/ordered combination, do not include additional element(s) that amount to significantly more than the judicial exception. Consequently, dependent claims 2-9, 11, 14-15, 17-24, 26, and 29-30 ineligible subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-8, 11, 14, 16-17, 22-23, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha et al., hereinafter Kotecha, Pub. No. 2015/0066545, in view of Krivacic et al., hereinafter Krivacic, Pub. No. US 2014/0249742. 
Regarding claim 16, Kotecha teaches [a] system for managing parking queries (Kotecha, Figure 1: user devices 13 and servers 25 and 31; and ¶ [0016]), the system comprising: a memory for storing a plurality of instructions; a processor coupled to the memory (Kotecha, ¶¶ [0060]), the processor configured for: 
5receiving an electronic parking query associated with a querying user, the query indicating a parking location… (Kotecha, Figure 1: User Device 13 and Parking Information Request 205; and ¶ [0031]). Wherein, Kotecha teaches a management server receiving a request from a user device that includes the location of the parking lot and time of day, e.g., now, i.e., part of a parking date. Id.; 
clustering from user generated event data for a plurality of non-querying users a subset of relevant user-generated event entries corresponding to the parking location and the parking date (Kotecha, Figure 1: Parking information Requests 205 and Identify Matching Parking Spot(s) 207; and ¶¶ [0034], [0044], and [0050]). Wherein, Kotecha teaches identifying matching parking spot(s) for users by forecasting availability of the parking spot(s) by obtaining current/historical variables, e.g., event schedules from stadiums/venues, i.e., clustering from user generated event data for a plurality of non-querying users a subset of relevant user-generated event entries, based on the location and day/time, e.g., now, of the Id.; and 
determining a set of parking occupancy parameters for the electronic parking query based on one or more event attributes of the relevant user-generated event entries of the subset (Kotecha, Figure 1: Parking Information Request 205 and Identify Matching Parking Spot(s) 207; and ¶¶ [0034-36], [0044], and [0050]). Wherein, Kotecha teaches forecasting available parking spot(s) and sending a notification with detailed information on identified parking spot(s) to the user, e.g., map, (i.e., a set of parking occupancy parameters), to accommodate the parking information request by the user based on event schedules received by stadiums/venues (i.e., one or more event attributes of the relevant user-generated event entries). Id.  
Although Kotecha teaches the request includes a time or date for the current or later day, Kotecha does not explicitly teach, however, in the same field of endeavor, i.e., parking reservations, Krivacic teaches the request includes a parking date, i.e., a date and an arrival time (Krivacic, ¶¶ [0045]). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a parking request from a user to include a date and an arrival time, modifying Kotecha to that of Krivacic, so that the parking service server can locate available spaces based on the user’s reservation data, e.g., specified date and arrival time. (Krivacic, ¶¶ [0045] and [0048]). 
Regarding claim 1, the claim contains analogous limitations to those analyzed in claim 16 above. Accordingly, the claim is rejected using the same premise.
Regarding claim 17, the combination of Kotecha and Krivacic teach the system of claim 16. Kotecha further teaches further comprising generating a parking reservation invitation based on the set of parking occupancy parameters (Kotecha, ¶¶ [0035-36]). Wherein, Kotecha teaches sending a notification of matching parking spot(s) to the user with an option for the user to reserve the matching parking spot(s). 
Regarding claim 2, the claim contains analogous limitations to those analyzed in claim 17 above. Accordingly, the claim is rejected using the same premise.
Regarding claim 22, the combination of Kotecha and Krivacic teach the system of claim 16. Kotecha further teaches wherein the processor is further configured for: 
receiving one or more organized event entries for organized events having an event location and an event date corresponding to the parking location and the parking date of the electronic parking query (Kotecha, ¶ [0044]). Wherein, Kotecha teaches the parking management server obtains current/historical information, e.g., schedules of events at a neighboring stadium, to forecast available parking to determine if request can be fulfilled at a particular “time of day, day of the week, and/or day of the year.” Id. and 
augmenting the parking occupancy parameters based on one or more event attributes of the received organized event entries (Kotecha, ¶ [0044]). Wherein, Kotecha teaches forecasting available parking spaces at a “time of day, day of the week, and/or day of the year,” i.e., augmenting the parking occupancy parameters,” by obtaining current/historical variables, e.g., obtaining “event schedules at a neighboring stadium or other venue
Regarding claim 7, the claim contains analogous limitations to those analyzed in claim 22 above. Accordingly, the claim is rejected using the same premise.
Regarding claim 23, the combination of Kotecha and Krivacic teach the system of claim 16. Kotecha further teaches wherein the processor is further configured for: 
receiving one or more historical parking-related data corresponding to the parking location and the parking date of the electronic parking query (Kotecha, ¶ [0044]). Wherein, Kotecha teaches the parking management server obtains historical information to forecast the availability of parking spot(s), e.g., availability of a parking spot at a particular “time of day, day of the week, and/or day of the year.” Id.; and 
augmenting the parking occupancy parameters based on the received historical parking-related data (Kotecha, ¶ [0044]). Wherein, Kotecha teaches forecasting available parking spaces at a “time of day, day of the week, and/or day of the year,” i.e., augmenting the parking occupancy parameters,” by obtaining historical information of the parking spot(s). Id.
Regarding claim 8, the claim contains analogous limitations to those analyzed in claim 23 above. Accordingly, the claim is rejected using the same premise.
Regarding claim 26, the combination of Kotecha and Krivacic teach the system of claim 16. Kotecha further teaches wherein the parking date is a future parking date relative to the electronic parking query (Kotecha, Figure 3B: Park Later; and ¶ [0050]). Wherein, Kotecha teaches a user can select park later to select a later date and time. Id. 
Regarding claim 11, the claim contains analogous limitations to those analyzed in claim 26 above. Accordingly, the claim is rejected using the same premise.
Regarding claim 29, the combination of Kotecha and Krivacic teach the system of claim 16. Kotecha further teaches wherein the querying user is a user seeking an unoccupied parking space; wherein the parking location indicates a location where the user is seeking the unoccupied parking space; and wherein the parking date indicates a time…day for which the user is seeking the unoccupied parking space (Kotecha, Figure 3B: Park Later and Figure 3C; and ¶¶ [0031], and [0050-51]). 
Although Kotecha teaches the request includes a time or date for the current or later day, Kotecha does not explicitly teach, however, in the same field of endeavor, i.e., parking reservations, Krivacic the request includes a parking date, i.e., a date and an arrival time (Krivacic, ¶¶ [0045]). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a parking request from a user to include a date and an arrival time, modifying Kotecha to that of Krivacic, so that the parking service server can locate available spaces based on the user’s reservation data, e.g., specified date and arrival time. (Krivacic, ¶¶ [0045] and [0048]). 
Regarding claim 14, the claim contains analogous limitations to those analyzed in claim 29 above. Accordingly, the claim is rejected using the same premise.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha, in view of Krivacic, see claim 16 above, further in view of Wang, Pub. No. US 2016/0012726.
Regarding claim 18, the combination of Kotecha and Krivacic teach the system of claim 16. Kotecha further teaches wherein the processor is further configured for…parking infrastructure data corresponding to the parking location and the parking date; and wherein the set of parking occupancy parameters are determined based on the received parking infrastructure data (Kotecha, ¶ [0033]). 
Yet, Kotecha does not explicitly teach, however, in the same field of endeavor, i.e., parking reservations, Wang teaches, the processor is configured for receiving parking infrastructure data (Wang, ¶¶ [0071] and [0074]). Wherin, Wang teaches the system collecting and storing information related to the parking spot(s) including “height and size of the entry of the in-door parking facility.” Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a processor to be configured to receive parking infrastructure data, e.g., “height and size of the entry of the in-door parking facility,” modifying the combination of Kotecha and Krivacic to that of Wang, so that the parking server can determine and recommend a facility that can accommodate the “overall size, height and weight” of a user’s vehicle. Id. (Wang, ¶ [0094]).
Regarding claim 3, the claim contains analogous limitations to those analyzed in claim 18 above. Accordingly, the claim is rejected using the same premise.

Claims 4, 5, 9, 19, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha, in view of Krivacic, see claim 16 above, further in view of Gonzalez et al., hereinafter Gonzalez, Pub. No. US 2017/0116528.
Regarding claim 19, the combination of Kotecha and Krivacic teach the system of claim 16. Kotecha further teaches wherein the user-generated event data for the plurality of non-querying users comprises…scheduling entries of the non-querying users; and wherein…scheduling entries having an event location and an event date corresponding to the parking location and the parking date of the electronic parking query are clustered within the subset of relevant user-generated event entries (Kotecha, ¶ [0044]). Wherein, Kotecha teaches forecasting available parking spaces at a “time of day, day of the week, and/or day of the year” by obtaining current/historical variables, e.g., obtaining “event schedules at a neighboring stadium or other venue.” 
Yet, Kotecha or the combination of Kotecha and Krivacic does not teach, however, in the same field of endeavor, i.e., parking reservations, Gonzalez teaches the use-generated event data for the plurality of non-querying users comprises electronic scheduling entries (Gonzalez, ¶¶ [0040], [0050], and [0053]). Wherein, Gonzalez teaches obtaining calendar entries from sources including social media data and calendar data from personal devices. Id.  
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to glean calendar entries from social media data and devices, modifying the combination of Kotecha and Krivacic to that of Gonzalez, “to assist individuals with navigating, and owners with managing, various parking operations within a parking facility.” (Gonzalez, ¶¶ [0016] and [0018]).
Regarding claim 4, the claim contains analogous limitations to those analyzed in claim 19 above. Accordingly, the claim is rejected using the same premise.
Regarding claim 20, the combination of Kotecha and Krivacic teach the system of claim 16. Kotecha further teaches wherein the user-generated event data for the plurality of non-querying users comprises…events published…; and  6wherein…events having an event location and an event date corresponding to the parking location and the parking date of the electronic parking query are clustered within the subset of relevant user-generated event entries (Kotecha, ¶ [0044]). Wherein, Kotecha teaches forecasting available parking spaces at a “time of day, day of the week, and/or day of the year” by obtaining current/historical variables, e.g., obtaining “event schedules at a neighboring stadium or other venue.”
Yet, Kotecha or the combination of Kotecha and Krivacic does not teach, however, Gonzalez further teaches wherein the user-generated event data for the plurality of non-querying users comprises social media events published on social media (Gonzalez, Figure 4: step 410; and ¶¶ [0033], [0040], [0049-50]). Wherein, Gonzalez teaches utilizing social media sources to obtain social media events that are in proximity to the parking spot and “slated to occur at a particular day or time.” Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to glean social media entries from social media data, modifying the combination of Kotecha and Krivacic to that of Gonzalez, “to assist individuals with navigating, and owners with managing, various parking operations within a parking facility.” (Gonzalez, ¶¶ [0016] and [0018]).
Regarding claim 5, the claim contains analogous limitations to those analyzed in claim 20 above. Accordingly, the claim is rejected using the same premise.
Regarding claim 24, the combination of Kotecha and Krivacic teach the system of claim 16. Kotecha further teaches wherein the processor is further configured for: 
receiving at least one non-parking/non-event data… (Kotecha, ¶ [0044]). Wherein, Kotecha teaches the parking management server obtains environmental conditions to forecast the availability of parking spot(s), e.g., availability of a time of day, day of the week, and/or day of the year.” Id.; and 
7augmenting the parking occupancy parameters based on the received non-parking/non-event data (Kotecha, ¶ [0044]). Wherein, Kotecha teaches forecasting available parking spaces at a “time of day, day of the week, and/or day of the year,” i.e., augmenting the parking occupancy parameters,” by obtaining environmental information. Id.
Yet, Kotecha or the combination of Kotecha and Krivacic does not teach, however, Gonzalez further teaches receiving at least on non-parking/non-event data from an external source (Gonzalez, Figure 1: Weather Monitoring Station 106 and Figure 2: Weather Module 182 and Load Module 192; ¶¶ [0025], [0039], and [0044]). Wherein, Gonzalez teaches a controller comprising modules collects weather data from a weather monitoring station to predict parking lot usage. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to collect weather data from monitoring stations for predicting parking spot(s) usage, modifying the combination of Kotecha and Krivacic to that of Gonzalez, “to assist…owners with managing, various parking operations within a parking facility.” (Gonzalez, ¶¶ [0016] and [0018]).
Regarding claim 9, the claim contains analogous limitations to those analyzed in claim 24 above. Accordingly, the claim is rejected using the same premise.

Claims 6 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha, in view of Krivacic, further in view of Gonzalez, see claim 19 above, further in view of Wang, Pub. No. US 2016/0012726.
Regarding claim 21, the combination of Kotecha and Krivacic teach the system of claim 16. Yet, Kotecha or the combination of Kotecha and Krivacic does not teach, however, Gonzalez further teaches wherein the user-generated event data for the plurality of non-querying users comprises social media posts published on social media (Gonzalez, ¶¶ [0033], [0040], [0049-50]); and 
Yet, the combination of Kotecha, Krivacic, and Gonzalez does not teach, however in the same field of endeavor, i.e., parking reservations, Wang teaches wherein the processor is further configured for extracting from the social media posts, parking-related data corresponding to the parking location and the parking date of the electronic parking query, the parking-related data being clustered within the subset of relevant user-generated event entries (Wang, ¶¶ [0019], [0023-24], [0029], and [0031-33]). Wherein, Wang teaches incorporating social media posts to obtain parking related information from parking requests including location, day, and time of arrival. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to glean social media posts related to parking requests from a user to obtain parking information comprising “location of an in-door or out-door parking facility,” a day and “an estimated time of arrival to a concerned parking facility,” modifying the combination of Kotecha, Krivacic, and Gonzalez to that of Wang, “to connect the users as consideration for requesting parking spaces available in real time and exchanging parking related information.” (Wang, ¶ [0031]).
Regarding claim 6, the claim contains analogous limitations to those analyzed in claim 21 above. Accordingly, the claim is rejected using the same premise.

Claims 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha, in view of Krivacic, see claim 16 above, further in view of Baughman et al., hereinafter Baughman, Pub. No. US 2012/0130872.
Regarding claim 30, the combination of Kotecha and Krivacic teach the system of claim 15. Yet, Kotecha or the combination of Kotecha and Krivacic does not teach, however, in the same field of endeavor, i.e., parking reservations, Baughman teaches wherein the querying user is a parking facility operator; wherein the parking location indicates a location corresponding to a parking facility for which the user is seeking to assess demand for parking; and wherein the parking date indicates a time and day for which the user is seeking to assess the demand for parking (Baughman, ¶¶ [0073-76]). Wherein, Baughman teaches a parking manager accesses a particular location of a parking spot to determine a price based on historical demand for a particular time on the selected day. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, for a parking manager to access data of parking spot(s) including location and demand at a particular time on a given day, modifying the combination of Kotecha and Krivacic to that of Baughman, such that “the price of a parking spot may be varied by the system based parameters such as, for example, location of the parking spot, type or category of the parking spot, time of day, historical demand for this location, historical demand for this type or category, etc.” (Baughman, ¶ [0015]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 8:30 am - 4:30 pm CST, Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628